DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-20 have been examined in this application. 
No information disclosure statement (IDS) has been filed.

Claim Objections
Per claims 1-20, the claims are objected for the following informalities:
The claims are ambiguous because the independent claims first recite “temporarily freezing one or more proprietary wallets designated as recipients of the distribution process” and later recite “the cryptographic asset interchange distributing returns… to cryptographic asset holders…” Emphasis added. 
Therefore, it is not clear whether the “recipients of the distribution process” are the same or different than the “cryptographic asset holders.”
Also, the freezing of the wallets is interpreted as freezing accounts or an account of an entity such as for example a merchant or a business that is meant to issue the refund to individuals. However, because the claim recites that the wallets are “designated as recipients of the distribution process,” the claim limitation is confusing because it is not known how can the account that is frozen (of the entity that is supposed to provide the refund) be designated as a recipient (person receiving something) of the distribution process. In other words a provider of a refund having a frozen wallet cannot also be a recipient of the refund; a valid interpretation of the claim given the claims broadest reasonable interpretation (BRI). 
As a result, the recipients and the cryptographic asset holders seem to be distinct and not the same. However, applying BRI, the claims could be interpreted in manner in which the “recipients of the distribution process” are the same as the “cryptographic asset holders.” Such an interpretation would result in a rejection of the claims because the claims would be indefinite. 
Finally, the specification does not provide clear and adequate support to justify a clear different between the recited “recipients of the distribution process” and “cryptographic asset holders.”
Amending the claim in a way to clarify the identified issues above could potentially overcome any future rejections. 
Appropriate correction is required. 

Per claim 7, the claim recites a system comprising a memory and a processor. The claim fails to recite the proper Beauregard language. Amending the claim to include the missing “instructions stored in the memory, when executed by the processor, causes the processor to perform operations comprising…” would overcome the objection and any future rejections tied to this issue. All dependent claims must be reviewed to maintain consistent terminology throughout. 
Per claims 12-20, the claims are directed to “[a] non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform…”
Claim 12 and all dependent claims must be amended to recite the following Beauregard language, which positively captures the processor performing the operations:
A non-transitory computer readable medium comprising instructions, that when executed operations comprising…

Claim 18 is objected to because of the following informalities:  the claims recites “[the] non-transitory computer readable medium comprising instructions of claim 12, that when read by the processor supports cryptographic asset utility value in comparison with cryptographic asset that do not offer returns.” The claim contains grammatical issues and must be amended to clearly capture what the Applicants’ claim of invention. Furthermore, because the claim limitation is merely repeated in the specification, amending the claim must be in accordance with the disclosure to avoid any potential future rejections. The Examiner notes that because the claims as a whole are directed to executing a return, claim 18 could be cancelled as it merely restates that a return is executable. 

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The abstract idea is directed to merely provisioning an electronic refund to a user or set of users without significantly more. Such an abstract idea is characterized under certain methods of organizing human activity. Furthermore, the abstract idea explicitly captures the following sub-groupings under certain methods of organizing human activity: following rules or instructions, mitigating risk, and legal interactions including agreements in the form of contracts and business relations.
The claims capture following rules or instructions because each claim outlines rules or instructions that must be followed in order to provision the refund. The claims also are directed to providing the refund in a manner in which a ledger is stored comprising the details of the refund; thus amounting to mitigating risk. The scope of the claims as whole also captures mere business relations, wherein a refund is provided or a transaction is settled between two or more entities. 
Claim 1 for instance recites, in pertinent part:
A method, comprising:
… triggering a… contract to begin a distribution process related to a return; 
… temporarily freezing one or more proprietary wallets designated as recipients of the distribution process; 
…building transaction sets for the one or more proprietary wallets related to the distribution process; 
… sending the transaction sets… and 
… distributing returns associated with the distribution process to cryptographic asset holders in accordance with each transaction set.
The judicial exception is not integrated into a practical application. The claims recites the following additional elements: a computer, smart contract, cryptographic asset interchange service, non-transitory computer readable medium, instructions, processor, and a memory. The additional elements only perform generic functions of sending data, manipulating data, and causing an outcome as a result. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Each claim element performed by the additional claim elements identified above are purely conventional. Using a computer to generate data, securing data, associated data with the secured data, send data and display data and apply rule/decision criteria to the generated data are simply generic functions. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims further describe the abstract idea. The following additional elements in the dependent claim, public blockchain platform, business entity, a public address, and a profit-sharing algorithm, do not integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2019/0318425 to Tilley et al. (“Tilley”), in view of U.S. Patent Application Publication 2016/0092988 to Letourneau (“Letourneau”).

Per claims 1, 7 and 12, Tilley teaches all of the following limitation:

A method, comprising [Abstract, Paragraphs 0047]:
a computer triggering a smart contract to begin a distribution process related to a return (execution of a transaction, whether it is a return or deposit or transfer, using a smart contract and a distributed ledger causes the smart contract to be triggered in order to determine whether the transaction can be processed / “To redeem an FT, the owner submits it to the FTP system on or after the maturity date. The FTP system then makes the payment to the owner for the par value and marks the FT as having been redeemed. For example, the FTP system may record a redeemed transaction in the distributed ledger referencing the redeemed FT”) [Paragraphs 0009-0010, 0034, 0041, and 0051]; 
Examiner notes that the following limitation is an intended use limitation, which does not have any patentable weight: “to begin a distribution process related to a return.”
the computer […] [accessing account balance of] one or more proprietary wallets (accounts) designated as recipients of the distribution process (revenue account is a digital wallet, which is and must analyzed just as in any ordinary transaction to determine whether sufficient funds are available in the account to settle the transaction – “To settle a revenue account, the aFTP system sends a settle message to the revenue index transaction specifying the owner and the settlement amount. The smart contract of the revenue index transaction debits the revenue account of the owner and records in the distributed ledger one or more exchange token transactions owned by the owner with a total exchange value of the settlement amount.” “The redeem message component 1400 is invoked when the exchange token transaction receives the redeem message. In decision block 1401, if the current state of the exchange token indicates that it has already been redeemed, then the component completes indicating failure, else the component continues at block 1402. In block 1402, the component sends to the total revenue transaction a settlement message. In block 1403, the component sends a transfer instruction for the owner of the exchange token. The transfer instruction, for example, may be sent to a bank system for transferring funds from the bank account that holds the escrow account for the realized revenue to the bank account of the owner of the exchange token. In block 1406, the component records the state of the exchange tokens being redeemed and completes indicating success.”) [Paragraphs 0006, 0044, and 0064]; 
the computer building transaction sets for the one or more proprietary wallets related to the distribution process (revenue message component is processed and a payment message is sent on a daily basis specifying the revenue realized) [Paragraph 0059, 0067]; 
the computer sending the transaction sets to a cryptographic asset interchange service (the aFTP sends the request to a bank system settle the transaction(s) using the escrow account with sufficient funds) [Paragraphs 0064, 0067-0068]; and 
the cryptographic asset interchange service distributing returns associated with the distribution process to cryptographic asset holders in accordance with each transaction set (the settlement or return for the FT is executed based on each transaction set / redemption specification in accordance with the smart contract and maturity of the FTs per owner of the FTs) [Paragraphs 0064, 0067, and 0068].

Tilley does not explicitly disclose the following:
Although Tilley teaches determining whether funds are available to allow a settlement of a transaction and that such a transaction was not previously executed, wherein the funds are managed by a bank / bank account, see citations above and at least Paragraph 0064, Tilley does not explicitly teach temporarily freezing a digital wallet. 
Letourneau teaches that a digital wallet may be frozen temporarily, meaning that the amount in the digital wallet would be put on hold; thus preventing that amount from being utilized for any other transactions [Paragraphs 0006, 0015, 0081 and 0098].
In carrying out a transaction, the entity sending the funds must first be capable of performing such an action in order to prevent an overdraft issue. This practice of checking to insure funds are present or temporarily holding funds in order to prevent overdraft is obvious to one of ordinary skill in the art. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tilley, which requires the bank account to be in good standing, have sufficient funds, and determine that the requested transaction has not been executed previously based on the smart contract uploaded to the distributed ledger, to include the teachings of Letourneau to explicitly teach that a digital wallet can be explicitly frozen in order to prevent replay attacks, or overdraft issues; which results in increased security measures when carrying out a transaction. Furthermore, because the transactions as disclosed in Tilley, are executed on a blockchain, a transaction is only settled if the distributed ledger determines the associated account(s) has enough funds.
	
Per claims 2, 8, and 13, Tilley teaches further comprising the cryptographic asset interchange service exchanging assets from the smart contract for preferred return denomination for each transaction set (a transaction on the blockchain is settled based on a portion of FTs) [Paragraphs 0044-0045, and 0064].

Per claims 3, 9, and 14, Tilley teaches wherein the processor is further configured to load the smart contract on a public blockchain platform [Abstract, Paragraphs 0050-0053 and Figures 2, and 4].

Per claims 4, and 10, Tilley teaches further comprising the computer triggering the smart contract based on an occurrence of a predefined event (once a value at maturity is determined a settlement of the transaction can be carried out) [Abstract, 0032 and 0044-0045].

Per claims 5, 11, and 16, Tilley teaches further comprising the computer capitalizing the smart contract with profits from a business entity, the profits serving as escrow [Abstract, Paragraphs 0039, and 0044 and Figures 1, 4, and 15].

Per claims 6, and 17, Although Tilley teaches determining that there are sufficient funds in the account settling the transaction, as indicated above, Tilley does not explicitly teach further comprising the computer freezing the proprietary wallets to obtain a snapshot of cryptographic assets held and a public address of the one or more wallets.
Letourneau teaches further comprising the computer freezing the proprietary wallets to obtain a snapshot of cryptographic assets held and a public address of the one or more wallets (determining that sufficient funds are available by analyzing the account and freezing the amount to be settled) [Paragraphs 0006, 0015, 0052, 0081 and 0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tilley, which requires the bank account to be in good standing, have sufficient funds, and determine that the requested transaction has not been executed previously based on the smart contract uploaded to the distributed ledger, to include the teachings of Letourneau to explicitly teach determining that there are sufficient funds in the account by analyzing the account in motivation of freezing the designated settlement amount to prevent replay attacks, or overdraft issues; which results in increased security measures when carrying out a transaction.
Per claim 18, Tilley teaches that when read by the processor supports cryptographic asset utility value in comparison with cryptographic asset that do not offer returns (Tilley is based on settlement of a transaction based on an investment compared to a standard transaction) [Abstract, Paragraphs 0047-0049].

Per claim 19, Tilley teaches that when read by the processor provide detail of return distribution frequency [Abstract, Paragraphs 0032-0034, 0067 and Figures 15, and 18].

Per claim 20, the claim is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tilley, in view of Letourneau as applied to claim 12 above, in further view of U.S. Patent Application Publication 2014/0297489 to Montgomery (“Montgomery”). 
Per claim 20, Although Tilley discloses utilizing profit or revenue expectations to determine maturity of FTs and settlement of profits, as disclosed above and at least in Paragraph 0039, Tilley in view of Letourneau do not explicitly teach that when read by the processor details a return profit-sharing algorithm of choice.
Montgomery teaches detailing a return profit-sharing algorithm of choice [Abstract, 0050, and 0072-0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tilley, in view of Letourneau, which teach providing settlement of transaction based on investment in a company to include the teachings of Montgomery to explicitly teach detailing a profit sharing algorithm of choice in motivation of optimizing potential profit gains from investment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Examiner notes that the following foreign reference teaches utilizing or selecting different algorithms to optimizing profit margins in an investment. See CN108734365A to ZHENG JIA. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685